Citation Nr: 1442748	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  11-28 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for sleep apnea and, if so, whether service connection, to include as secondary to service-connected paroxysmal supraventricular tachycardia, is warranted. 

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for headaches and, if so, whether service connection as secondary to service-connected major depressive disorder is warranted. 

3.  Entitlement to service connection for degenerative joint disease of the great toe of the right foot as secondary to the service-connected left ankle sprain. 

4.  Entitlement to service connection for hammertoe deformities of the left foot as secondary to the service-connected left ankle sprain. 

5.  Entitlement to a compensable rating for paroxysmal supraventricular tachycardia. 

6.  Entitlement to a rating in excess of 20 percent for residuals of hemilaminectomy and discectomy with degenerative disc disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran served on active duty from April 1996 to July 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2010 and April 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

The claims of entitlement to service connection for sleep apnea, headaches, degenerative joint disease of the great toe of the right foot, and hammertoe deformities of the left foot, and the increased rating claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final decision issued in March 2005, the RO denied the Veteran's claim of entitlement to service connection for sleep apnea.

2.  Evidence added to the record since the final March 2005 denial is not cumulative or redundant of the evidence of record at the time of the prior decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for sleep apnea.

3.  In a final decision issued in June 2007, the RO denied service connection for headaches.  

4.  Evidence added to the record since the final June 2007 denial is not cumulative or redundant of the evidence of record at the time of the prior decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for headaches.


CONCLUSIONS OF LAW

1.  The March 2005 rating decision that denied service connection for sleep apnea is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004) [(2013)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for sleep apnea.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The June 2007 rating decision that denied service connection for headaches is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006) [(2013)].

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for headaches.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claims of entitlement to service connection for sleep apnea and headaches is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issues is deferred pending additional development consistent with the VCAA.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Disability which is proximately due to or the result of service-connected disease or injury shall be service-connected. When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. 38 C.F.R. § 3.310(a).  Secondary service connection may be established by a showing that a nonservice-connected disability is caused or aggravated (chronically worsened) by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Sleep Apnea

By way of background, an April 2004 rating decision denied service connection for sleep apnea.  At such time, the RO considered the Veteran's service treatment records, post-service VA treatment records, and his statements.  The RO determined that the Veteran's service treatment records were negative for treatment or a diagnosis of sleep apnea.  As such, the RO determined that service connection for sleep apnea was not warranted as there was no evidence demonstrating that such condition was due to the Veteran's military service.

In a March 2005 rating decision, the RO again considered the Veteran's claim for service connection for sleep apnea.  At such time, the RO considered the Veteran's service treatment records, post-service VA and private treatment records, lay statements, and an October 2004 VA examination report.  The RO determined that the evidence failed to show that sleep apnea began in or was caused by the Veteran's military service or his service-connected paroxysmal supraventricular tachycardia.  In this regard, the RO noted that sleep apnea was diagnosed in January 2004 and the October 2004 VA examiner determined that it was less likely as not that sleep apnea was due to or occurred during military service and that such was unlikely to be secondary to his paroxysmal supraventricular tachycardia.  

In March 2005, the Veteran was advised of the decision and his appellate rights. However, no further communication regarding his claim of entitlement to service connection for sleep apnea was received until May 2009, when VA received his application to reopen such claim. Therefore, the March 2005 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004) [(2013)].  In this regard, the Board has considered the applicability of 38 C.F.R. 
§ 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable since, while additional treatment records were obtained in November 2005, no evidence pertaining to the basis of the denial of the Veteran's claim for service connection for sleep apnea was received prior to the expiration of the appeal period stemming from the March 2005 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Evidence received since the March 2005 rating decisions consists of VA treatment records, statements from the Veteran and his parents, and treatise articles pertaining to sleep apnea and heart conditions.  As indicated previously, the March 2005 rating decision denied the Veteran's claim for sleep apnea as the evidence failed to show that sleep apnea began in or was caused by the Veteran's military service or his service-connected paroxysmal supraventricular tachycardia.  As relevant, such rating decision relied on an October 2004 VA examination in which the examiner opined that it was less likely as not that sleep apnea was due to or occurred during the Veteran's period of military service as he was unable to locate any symptoms that would be consistent with sleep apnea such as episodes in the night of not breathing or heavy snoring.  

In this regard, a newly received May 2009 statement from the Veteran's mother reflects that, when she visited him in Germany during service, she noticed that he was tired all day long and would fall asleep in the blink of any eye.  She further indicated that such symptoms continued following the Veteran's separation from service.  While a December 2004 statement from the Veteran's mother, which was considered in the March 2005 rating decision, reported post-service symptoms of choking during the night and daytime fatigue, such statement did not address her observations of the Veteran's symptoms in service.  Likewise, in a new received May 2009 statement, the Veteran's father reported that he visited the Veteran in Germany during service and stayed in the barracks with him.  He indicated the observed that the Veteran was sleepy during the day and would snore, chock, and gasp for air during the night.    

Presuming the credibility of the Veteran's parents' statements pursuant to Justus, the Board finds that the evidence received since the March 2005 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the claim of service connection for sleep apnea.  See 38 C.F.R. § 3.156(a).  Specifically, such evidence addresses the basis of the prior final denial by offering testimony regarding the Veteran's in-service symptoms, which, in turn, was part of the basis of the negative opinion rendered by the October 2004 VA examiner.  Therefore, the Board finds that the newly received evidence triggers VA's duty to assist in obtaining an addendum opinion that addresses the Veteran's parents' statements regarding his reported in-service symptoms.  See Shade, supra.  Therefore, based on the foregoing reasons, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for sleep apnea is reopened.

Headaches

A June 2007 rating decision denied service connection for headaches, to include as secondary to his service-connected paroxysmal supraventricular tachycardia and back disability.  At such time, the RO considered the Veteran's service treatment records, post-service VA treatment records, a May 2007 VA examination report, and his statements.  In this regard, the RO noted that the Veteran's service treatment records reflected a complaint of a headache in February 1997 during evaluations for a heartbeat.  Post-service treatment records reflect complaints of headaches in March 2007.  The May 2007 VA examiner noted that, in March 2007, the Veteran was diagnosed with tension headaches.  He reported that, per his medical literature research, there was no evidence that paroxysmal supraventricular tachycardia has any relationship to headaches.  Additionally, he noted that, while the Veteran had a lower lumbar spine problem where pain from nerve irritation involves the lower limbs and not the head.  The examiner acknowledged that problems in the cervical spine can result in symptoms including headaches, but his medical literature research, he found that the same is not true for problems of the lumbar spine.  The RO determined that the evidence did not show that headaches are related to his service-connected paroxysmal supraventricular tachycardia and a back disability, or that such were incurred during service.

In June 2007, the Veteran was advised of the decision and his appellate rights. However, no further communication regarding his claims of entitlement to service connection for headaches was received until June 2009, when VA received his application to reopen such claim.  Therefore, the June 2007 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006) [(2013)].  In this regard, the Board has considered the applicability of 38 C.F.R. 
§ 3.156(b); however, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for headaches was received prior to the expiration of the appeal period stemming from the June 2007 rating decision.  See also Bond, supra; Roebuck, supra; Muehl, supra.   

Evidence received since the June 2007 rating decision consists of VA treatment records, the Veteran's statements, treatise evidence, and a March 2008 rating decision that granted service connection for major depressive disorder.  In a May 2009 statement, the Veteran asserted that his headaches are secondary to his service-connected major depressive disorder.  He also submitted treatise evidence that, while general in nature, suggests that depression and anxiety may act as triggers for headaches.

The March 2008 rating decision granted the Veteran service connection for major depressive disorder; thus, the Veteran now has a basis for his claim that his headaches are caused or aggravated by his service-connected psychiatric disability.  The Board finds that this grant of service connection for major depressive disorder is new and material as it triggers the Secretary's duty to seek an addendum etiological opinion.  See Shade, supra.  Therefore, based on the foregoing reasons, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for headaches is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for sleep apnea is reopened; the appeal is granted to this extent only. 

New and material evidence having been received, the claim of entitlement to service connection for headaches is reopened; the appeal is granted to this extent only.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Regarding the Veteran's reopened claims for service connection for sleep apnea and headaches, the Board finds that a remand is necessary in order to obtain addendum opinions regarding the etiology of such disorders.  Specifically, as relevant to sleep apnea, the examiner should offer an opinion as to whether such is related to the Veteran's military service, to include the in-service symptoms as noted by his parents in the May 2009 statements, or caused or aggravated by his service-connected paroxysmal supraventricular tachycardia.  Regarding the headaches, the examiner should render an opinion regarding whether such are caused or aggravated by the Veteran's service-connected major depressive disorder. 

Pertaining to the Veteran's claims for service connection for his bilateral foot disorders, he alleges that such are secondary to his service-connected left ankle sprain.  The Veteran was afforded a VA examination in December 2009; however, the VA examiner stated that the Veteran's left ankle x-ray study was normal and there was no evidence per medical records or on examination that his left ankle condition caused or is related to his feet diagnoses.  However, the examiner did not offer an opinion regarding whether the Veteran's service-connected left ankle disability aggravated his bilateral foot disorder.  Therefore, an addendum opinion is necessary to decide the claims.

The Veteran is currently service-connected for paroxysmal supraventricular tachycardia under Diagnostic Code 7010 and his last VA examination was conducted in June 2009.  The Board finds that, in addition to his examination being older than 5 years, the examination results do not adequately  address the diagnostic criteria since the type of episodes and the frequency of the episodes were not described; thus, the Veteran should be afforded a new VA examination to determine all symptomatology associated with his paroxysmal supraventricular tachycardia.

The Veteran is currently service-connected for degenerative disc disease of the lumbar spine status post hemilaminectomy and discectomy and his last examination was conducted in January 2010, more than 4.5 years ago.  At such time, it was stated that the Veteran had incapacitating episodes one to three days with 12 episodes per year; however, such description does not allow for a meaningful application of the applicable rating criteria.  Additionally, such examination report reflects complaints of radiating pain, numbness, paresthesias; however, neurological examination was normal.  However, the examiner did not reconcile the Veteran's subjective complaints with the objective findings. Thus, the Board finds that the Veteran should be afforded a new VA examination to determine the current nature and severity of his back disability.    

Finally, as relevant to all claims, while on remand, the Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who treated him for his sleep apnea, headaches, bilateral foot disorder, paroxysmal supraventricular tachycardia and back disability.  After securing any necessary authorization from him, obtain all identified treatment records, to include those from the Louisville, Kentucky, VA Medical Center, where he currently receives treatment, dated from August 2011 to the present for consideration in his appeal.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who treated him for his sleep apnea, headaches, bilateral foot disorder, paroxysmal supraventricular tachycardia and back disability.  After securing any necessary authorization from him, obtain all identified treatment records, to include those from the Louisville VA Medical Center dated from August 2011 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. 
§ 3.159(e).

2.  After all outstanding records have been associated with the record, return the claims file to the VA examiner who conducted the Veteran's October 2004 sleep apnea examination.  The record and a copy of this remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the remand have been reviewed.  If the October 2004 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

(A)  The examiner should offer an opinion as to whether it is at least as likely as not sleep apnea is related to the Veteran's military service, to include the in-service symptoms as noted by his parents in the May 2009 statements

(B)  The examiner should also offer an opinion as to whether it is at least as likely as not sleep apnea caused or aggravated by his service-connected paroxysmal supraventricular tachycardia.

In offering the foregoing opinions, the examiner should consider the full record, to include the Veteran's statements.  Any opinions expressed must be accompanied by a complete rationale.    

3.  After all outstanding records have been associated with the record, return the claims file to the VA examiner who conducted the Veteran's May 2007 headaches examination.  The record and a copy of this remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the remand have been reviewed.  If the May 2007 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's headaches are caused OR aggravated by his service-connected major depressive disorder.

In offering the foregoing opinions, the examiner should consider the full record, to include the Veteran's statements and the treatise evidence that suggests that depression and anxiety may act as triggers for headaches.  Any opinions expressed must be accompanied by a complete rationale.    

4.  After all outstanding records have been associated with the record, return the claims file to the VA examiner who conducted the Veteran's December 2009 foot examination.  The record and a copy of this remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the remand have been reviewed.  If the December 2009 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's bilateral foot disorder, diagnosed as degenerative joint disease of the great toe of the right foot and hammertoe deformities of the left foot, are caused OR aggravated by his service-connected left ankle sprain.

In offering the foregoing opinions, the examiner should consider the full record, to include the Veteran's statements and the December 2009 VA examination.  Any opinions expressed must be accompanied by a complete rationale.    

5.  After all outstanding records have been associated with the record, schedule the Veteran for an appropriate VA examination to determine the nature and severity of his paroxysmal supraventricular tachycardia.  The record and a copy of this remand must be made available to the examiner for review.  Any indicated evaluations, studies, and tests should be conducted.  

Based on a review of the record, including the Veteran's statements, and the examination findings, the examiner is requested to address the following:

 (a)  Has the Veteran experienced paroxysmal atrial fibrillation or other supraventricular tachycardia?

 (b)  Has the Veteran experienced a permanent atrial fibrillation (lone atrial fibrillation)?

 (c)  Has the Veteran experienced one to four episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by ECG or Holter monitor?

 (d)  Has the Veteran experienced more than four episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by ECG or Holter monitor?

 (e)  Describe the functional impact, if any, the Veteran's paroxysmal supraventricular tachycardia has on his daily life and employability.

The VA examiner should also specifically describe the nature and severity of all manifestations of the Veteran's paroxysmal supraventricular tachycardia.  If any additional heart symptomatology is found on examination, the examiner should specifically indicate whether such is part and parcel, or the result of, his service-connected paroxysmal supraventricular tachycardia.   If such is determined not to be related to his service-connected disability, the examiner should provide an explanation regarding the etiology.  A rationale should be provided for any opinion offered.

6.  After obtaining all outstanding treatment records, the Veteran should be afforded an appropriate VA examination to determine the nature and severity of his degenerative disc disease of the lumbar spine status post hemilaminectomy and discectomy.  The record and a copy of this remand must be made available to the examiner for review.  Any indicated evaluations, studies, and tests should be conducted.  

The VA examiner should discuss the current nature and severity of all manifestations of the Veteran's degenerative disc disease of the lumbar spine.  In particular, the examiner should identify the range of motion of the lumbar spine in degrees.  In this regard, the presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.  If such factors result in additional loss of range of motion, such loss should be expressed in degrees.  

The examiner should also state whether the Veteran has intervertebral disc syndrome and, if so, the total duration of any incapacitating episodes over the past 12 months.  The examiner is advised that an 'incapacitating episode' is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  The VA examiner should discuss the findings from the January 2010 VA examination. 

The examiner should identify the nature and severity of any neurological manifestations associated with the degenerative disc disease of the lumbar spine.  The examiner should reconcile the Veteran's subjective complaints with the objective findings.

Describe the functional impact, if any, the Veteran's back disability has on his daily life and employability.

All opinions expressed should be accompanied by a rationale.

7.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


